 

EXHIBIT 10.23

 

AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Amendment to Loan and Security Agreement is entered into as of August 15,
2001 (the “Amendment”), by and between BANK SINOPAC, LOS ANGELES BRANCH and FAR
EAST NATIONAL BANK (individually, a “Lender” and collectively, the “Lenders”)
and OSE USA, INC. (fka “INTEGRATED PACKAGING ASSEMBLY CORPORATION”), a Delaware
corporation, and OSE, INC., a California corporation (individually a “Borrower”
and collectively, the “Borrowers”).

 

RECITALS

 

Borrowers and Lenders are parties to that certain Amended and Restated Loan and
Security Agreement dated as of December l, 2000, as previously amended on
February 15,2001 and as further amended (the “Agreement”). The parties desire to
amend the Agreement in accordance with the terms of this Amendment.

 

NOW. THEREFORE. the parties agree as follows:

 

1. The following definitions are hereby added or shall replace existing
definitions in Section 1.1 the Agreement as follows:

 

“Revolving Committed Line” means the facility under which Borrowers may request
Advances under Section 2.1.1 in an amount up to Fifteen Million Dollars
($15,000,000).

 

“Revolving Maturity Date” means February 15,2002.

 

2. The following new paragraphs are hereby added to the end of Section 6.3 of
the Agreement

 

“Within fifteen (15) days after the last day of each month and together with any
Advance request pursuant to Section 2.1.1, Borrowers shall each deliver to
Servicing Agent a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit F hereto.

 

Lenders shall have a right from time to time initially and thereafter to audit
each of Borrower’s Accounts and appraise Collateral at such Borrower’s expense,
provided that such audits will be conducted no more often than every twelve (12)
months unless an Event of Default has occurred and is continuing.”

 

3. As a condition to the effectiveness of this Amendment, Servicing Agent shall
have received, in form and substance satisfactory to Servicing Agent, the
following:

 

(a) this Amendment, duly executed by Borrowers;

 

(b) a certificate of the Secretary of each Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Amendment;

 

(c) corporate guarantee and resolutions duly executed by ORIENT SEMICONDUCTOR
ELECTRONICS, LIMITED;

 

(d) a nonrefundable loan fee of $75,000 (to be distributed by Servicing Agent to
Lenders prorata), outstanding legal fees, plus any Bank Expenses, including
attorneys’ fees and expenses, relating to this Amendment; and

 

(e) such other documents. and completion of such other matters. as Lenders may
reasonably deem necessary or appropriate.



--------------------------------------------------------------------------------

 

4. Exhibits A-l and A-2, and Exhibit D of the Agreement are hereby replaced in
their entirety by the Exhibit A-l and A-2, and Exhibit D attached hereto and
incorporated therein by this reference.

 

5. Exhibit F attached hereto is hereby added to the Agreement and incorporated
therein by this reference.

 

6. Borrowers represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

7. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement as amended on February 15,2001. The
Agreement. as amended hereby, shall be and remain in full force and effect in
accordance with its respective terms and hereby is ratified and confirmed in all
respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of. or as an
amendment of, any right. power, or remedy of Lenders under the Agreement. as in
effect prior to the date hereof. Borrowers ratify and reaffirm the continuing
effectiveness of all promissory notes, guaranties, security agreements,
mortgages. deeds of trust, environmental agreements. and all other instruments,
documents and agreements entered into in connection with the Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

OSE USA, INC. (fka “INTEGRATED PACKAGING ASSEMBLY CORPORATION”)

By:                                                                     

Title:                                                                  

 

OSE, INC

By:                                                                     

Title:                                                                  

 

BANK SINOPAC, LOS ANGELES BRANCH

By:                                                                     

Title:                                                                  

Maximum Commitment: $10,500,000

Pro Rata Share: $70%

 

FAR EAST NATIONAL BANK

By:                                                                     

Title:                                                                  

Maximum Commitment: $4,500,000

Pro Rata Share: $30%

 



--------------------------------------------------------------------------------

 

EXHIBIT A-l

OSE USA, INC., (fka “INTEGRATED PACKAGING ASSEMBLY CORPORATION”)

AND OSE, INC.

 

REVOLVING PROMISSORY NOTE

 

$10,500,000

  

San Jose, California

    

August 15, 2001

 

FOR VALUE RECEIVED, OSE USA, INC., (fka “ INTEGRATED PACKAGING ASSEMBLY
CORPORATION”) a Delaware corporation, and OSE, INC., a California corporation
{individually a “Borrower” and collectively, the “Borrowers”), jointly and
severally, promise to pay to the order of Bank SinoPac, Los Angeles Branch the
“Lender”) the principal amount of Ten Million Five Hundred Thousand Dollars
{$10,500,000) or, if less, the aggregate amount of Advances as defined in the
Loan Agreement referred to below) made by Lender to a Borrower pursuant to the
Loan Agreement referred to below outstanding on the Revolving Maturity Date {as
defined in the Loan Agreement referred to below). All unpaid amounts of
principal and interest shall be due and payable in full on the Revolving
Maturity Date.

 

Borrowers also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid at the rates and at the times which shall be
determined in accordance with the provisions of the Loan Agreement.
Notwithstanding any other limitations contained in this Note, Lender does not
intend to charge and Borrowers shall not be required to pay any interest or
other fees or charges in excess of the maximum permitted by applicable law. Any
payments in excess of such maximum shall be refunded to the a Borrower or
credited against principal.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the office of
Servicing Agent described in the Loan Agreement. Until notified of the transfer
of this Note, each Borrower shall be entitled to deem Lender or such person who
has been so identified by the transferor in writing to the a Borrower as the
holder of this Note, as the owner and holder of this Note.

 

This Note is referred to in, and is entitled to the benefits of, the Amended and
Restated Loan and Security Agreement dated as of December 1, 2000, and amended
by that certain Amendment to Loan and Security Agreement dated February 15,
2001, as further amended by the Amendment to Loan and Security Agreement dated
August 15, 2001, and as amended from time to time (the “Loan Agreement”) among
the Borrowers, the financial institutions named therein and the Agents. The Loan
Agreement, among other things, (i) provides for the making of advances (the
“Advances”) by Lender to a Borrower from time to time in an aggregate amount not
to exceed at any time outstanding the U.S. dollar amounts stated therein, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

The terms of this Note are subject to amendment only in the manner provided in
the Loan Agreement

 

No reference herein to the Loan Agreement and no provision of this Note or the
Loan Agreement shall alter or impair the obligation of Borrowers, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrowers promise to pay all costs and expenses, including reasonable attorneys’
fees, incurred in the collection and enforcement of this Note. Borrowers hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waives diligence, presentment, protest, demand and
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder .



--------------------------------------------------------------------------------

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of California without giving effect to its choice of law doctrine.

 

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the date and the place first
above written.

 

 

OSE USA, INC (fka “INTEGRATED PACKAGING

ASSEMBLY CORPORATION”)

     

OSE, INC

BY:                                                                     

     

BY:                                                                     

 

TITLE:                                                               

     

 

TITLE:                                                               



--------------------------------------------------------------------------------

 

EXHIBIT A-2

OSE USA, INC. (fka “INTEGRATED PACKAGING ASSEMBLY CORPORATION”)

AND OSE, INC.

 

REVOLVING PROMISSORY NOTE

 

$4,500,000

  

San Jose, California

    

August 15, 2001

 

FOR VALUE RECEIVED, OSE USA, INC (fka “ INTEGRATED PACKAGING ASSEMBLY
CORPORATION”), a Delaware corporation, and OSE, INC., a California corporation
(individually a “Borrower” and collectively, the “Borrowers”), jointly and
severally, promise to pay to the order of Far East National Bank (the “Lender”)
the principal amount of Four Million Five Hundred Thousand Dollars ($4,500,000)
or, if less, the aggregate amount of Advances (as defined in the Loan Agreement
referred to below) made by Lender to a Borrower pursuant to the Loan Agreement
referred to below outstanding on the Revolving Maturity Date (as defined in the
Loan Agreement referred to below). All unpaid amounts of principal and interest
shall be due and payable in full on the Revolving Maturity Date.

 

Borrowers also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid at the rates and at the times which shall be
determined in accordance with the provisions of the Loan Agreement.
Notwithstanding any other limitations contained in this Note, Lender does not
intend to charge and Borrowers shall not be required to pay any interest or
other fees or charges in excess of the maximum permitted by applicable law. Any
payments in excess of such maximum shall be refunded to the Borrower or credited
against principal.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the office of
Servicing Agent described in the Loan Agreement. Until notified of the transfer
of this Note, each Borrower shall be entitled to deem Lender or such person who
has been so identified by the transferor in writing to the a Borrower as the
holder of this Note, as the owner and holder of this Note.

 

This Note is referred to in, and is entitled to the benefits of, the Amended and
Restated Loan and Security Agreement dated as of December 1, 2000, and amended
by that certain Amendment to Loan and Security Agreement dated February 15,
2001, as further amended by the Amendment to Loan and Security Agreement dated
August 15, 2001 and as amended from time to time (the “Loan Agreement”) among
the Borrowers, the financial institutions named therein and the Agents. The Loan
Agreement, among other things, (i) provides for the making of advances (the
“Advances”) by Lender to a Borrower from time to time in an aggregate amount not
to exceed at any time outstanding the U.S. dollar amounts stated therein, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

The terms of this Note are subject to amendment only in the manner provided in
the Loan Agreement

 

No reference herein to the Loan Agreement and no provision of this Note or the
Loan Agreement shall alter or impair the obligation of Borrowers, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrowers promise to pay all costs and expenses, including reasonable attorneys’
fees, incurred in the collection and enforcement of this Note. Borrowers hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waives diligence, presentment, protest, demand and
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.



--------------------------------------------------------------------------------

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of California without giving effect to its choice of law doctrine.

 

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer. as of the date and the place first
above written.

 

 

OSE USA, INC (fka “INTEGRATED PACKAGING

ASSEMBLY CORPORATION”)

     

OSE, INC

BY:                                                                     

     

BY:                                                                     

 

TITLE:                                                               

     

 

TITLE:                                                               



--------------------------------------------------------------------------------

 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:          FAR EAST NATIONAL BANK, as Servicing Agent

 

FROM:    OSE USA, INC. (fka “INTEGRATED PACKAGING ASSEMBLY CORPORATION”) and OSE, INC.

 

 

The undersigned authorized officer of OSE USA, INC. (fka “ Integrated Packaging
Assembly Corporation”) hereby certifies that in accordance with the terms and
conditions of the Amended and Restated Loan and Security Agreement among each
Borrower, Agents and Lenders (the “Agreement”), (i) each Borrower is in complete
compliance for the period ending                  with all required covenants
except as noted below and (ii) all representations and warranties of each
Borrower stated in the Agreement are true and correct in all material respects
as of the date hereof. Attached herewith are the required documents supporting
the above certification. The Officer further certifies that these are prepared
in accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

  

Complies

--------------------------------------------------------------------------------

FYE Financial Statements, 1OK

  

Annually within 15 days of filing

  

Yes

  

No

Quarterly Financial Statements, 1OQ

  

Quarterly within 15 days of filing

  

Yes

  

No

A/R & A/P Agings, Borrowing Base Cert.

  

Monthly within 15 days

  

Yes

  

No

Guarantor FYE Financial Statements

  

Annually within 120 days of FYE

  

Yes

  

No

Guarantor Quarterly Financial Statements AR Audit

  

Quarterly within 90 days of quarter end Initial and Annual

  

Yes

  

No

Intellectual Property acquired/developed

  

Reporting (Section 6.8)

  

Yes

  

No

 

Comments Regarding Exceptions: See Attached

  

BANK USE ONLY

 

Sincerely,

  

Received By:                                                     

--------------------------------------------------------------------------------

  

                        Authorized Signer

SIGNATURE

  

Date:                                                                 

--------------------------------------------------------------------------------

  

Verified:                                                           

TITLE

  

                        Authorized Signer

--------------------------------------------------------------------------------

  

Date:                                                                 

DATE                                             

  

 

Compliance Status                        Yes    No



--------------------------------------------------------------------------------

EXHIBIT F

BORROWING BASE CERTIFICATE

 

--------------------------------------------------------------------------------

 

Borrower:                                

Lenders: BANK SINOPAC, LOS ANGELES

 BRANCH and FAR EAST NATIONAL BANK

 

Commitment Amount: $15,000,000

 

--------------------------------------------------------------------------------

ACCOUNTS RECEIVABLE

            1.

  

Accounts Receivable Book Value as of             

       

 

$                

            2.

  

Additions (please explain on reverse)

       

 

$                

            3.

  

TOTAL ACCOUNTS RECEIVABLE

       

 

$                

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

           

            4.

  

Amounts over 90 days due

  

$                

      

            5.

  

Demo Accounts

  

$                

      

            6.

  

Intercompany/Employee Accounts

  

$                

      

            7.

  

Other (please explain on reverse)

  

$                

      

            8.

  

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

       

$

                

            9.

  

Eligible Accounts (#3 minus #8)

       

$

                

            10.

  

LOAN V ALUE OF ACCOUNTS (80% of #9)

       

$

                

BALANCES

           

            11.

  

Maximum Loan Amount

       

$

15,000,000

            12.

  

Total Funds Available [Lesser of #11 or #10]

       

$

                  

            13.

  

Present balance owing on Line of Credit)

       

$

                  

            14.

  

Outstanding under Sublimits (Letters of Credit)

       

$

                  

            15.

  

RESERVE POSITION (#12 minus #13 and #14)

       

$

                  

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Amended and
Restated Loan and Security Agreement between the undersigned and Lenders.

 

[BORROWER]

--------------------------------------------------------------------------------

By:

 

--------------------------------------------------------------------------------

   

Authorized Signer